In an action by a vendee for specific performance of a contract to sell real property, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered November 16, 1973, which directed him to specifically *680perform the contract. The appeal brings up for review an order of the same court, dated October 4, 1973, which granted plaintiff’s motion for summary-judgment and upon which the judgment was made. Order and judgment reversed, with $20 costs and disbursements, and motion denied. In our opinion, the affidavits raised issues of fact which should be resolved on a trial. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.